The defendants were trustees of a school district in Dutchess county, and were charged by the plaintiff with, the wrongful taking of two cows belonging to him, which had been seized by the district collector under a warrant issued by the defendants for the collection of a school district tax assessed under the act to establish free schools, passed March 26,1849. The plaintiff recovered, in the Supreme Court, and the judgment of that court was affirmed by the Court of Appeals, on the ground that the act under which the tax was assessed was unconstitutional and void, as decided in Barto against Himrod, (8 N. Y. 483.)
(S. C., 15 Barb. 112.)